


110 HR 3343 IH: Comprehensive Health Care Reform Act

U.S. House of Representatives
2007-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3343
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2007
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make health
		  care coverage more accessible and affordable.
	
	
		1.Short titleThis Act may be cited as the
			 Comprehensive Health Care Reform Act
			 of 2007.
		2.Refundable credit
			 for health care costs
			(a)In
			 generalSection 35 of the Internal Revenue Code of 1986 (relating
			 to health insurance costs of eligible individuals) is amended to read as
			 follows:
				
					35.Health insurance
				costs
						(a)In
				generalIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this subtitle an amount equal to the sum
				of—
							(1)the amount paid by
				the taxpayer for insurance which constitutes medical care for the taxpayer and
				the taxpayer’s spouse and dependents, plus
							(2)the amount
				contributed to a health savngs account of the individual (or the individual’s
				spouse).
							(b)LimitationThe
				credit allowed by subsection (a) for the taxable year shall not exceed the sum
				of—
							(1)the taxpayer’s net
				income tax for the taxable year, plus
							(2)the taxpayer’s
				social security taxes (as defined in section 24(d)) for such taxable
				year.
							For
				purposes of paragraph (1), the term net income tax means the sum
				of the regular tax liability plus the tax imposed by section 55, reduced by the
				credits allowable under this part (other than this subpart).(c)Denial of double
				benefit
							(1)In
				generalAny amount allowed as a credit under this section shall
				not be taken into account in determining the amount of any deduction under this
				chapter.
							(2)Coordination
				with health savings account contributionsFor purposes of
				paragraph (1), amounts taken into account under subsection (a) for a taxable
				year shall be treated as being attributable to amounts paid for insurance to
				the extent of such
				payments.
							.
			(b)Conforming
			 amendments
				(1)Section 223(b) of
			 such Code is amended by adding at the end the following new paragraph:
					
						(9)Coordination
				with credit for health insuranceThe limitation under paragraph (1) shall be
				reduced by the amount treated as being taken into account under section
				35(a)(2).
						.
				(2)Section
			 223(f)(3)(B) of such Code is amended by inserting nor treated as being
			 taken into account under section 35(a)(2) before the period at the end.
				(3)Section 4973(g) of
			 such Code is amended—
					(A)in paragraph (1)
			 by inserting or a credit under section 35 after section
			 223, and
					(B)in paragraph
			 (2)(B)(i) by striking maximum and inserting sum of the
			 amount treated as being taken into account under section 35(a)(2)
			 plus.
					(4)Section 162 of
			 such Code is amended by striking subsection (l).
				(5)Chapter 77 of such Code is amended by
			 striking section 7527 and by striking the item relating to section 7527 in the
			 table of sections for such chapter.
				(6)Subpart B of part III of subchapter A of
			 chapter 61 of such Code is amended by striking section 6050T and by striking
			 the item relating to section 6050T in the table of sections for such
			 chapter.
				(7)Section 6103(l) of
			 such Code is amended by striking paragraph (18).
				(8)Section 6103(p) of such Code is
			 amended—
					(A)in paragraph
			 (3)(A) by striking (17), or (18) and inserting or
			 (17), and
					(B)in paragraph (4)
			 by striking or (17) after any other person described in
			 subsection (l)(16) each place it appears.
					(9)Section 7213A(a)(1)(B) of such Code is
			 amended by striking subsection (l)(18) or (n) of section 6103
			 and inserting section 6103(n).
				(10)Section 6724(d)(1)(B) of such Code is
			 amended by striking clause (xi).
				(11)Section 6724(d)(2) of such Code is amended
			 by striking subparagraph (BB).
				(12)The item relating
			 to section 35 in the table of sections for subpart C of part IV of subchapter A
			 of chapter 1 of such Code is amended to read as follows:
					
						
							Sec. 35. Health insurance
				costs.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			3.Disposition of
			 unused health benefits in cafeteria plans and flexible spending
			 arrangements
			(a)In
			 generalSection 125 of the Internal Revenue Code of 1986
			 (relating to cafeteria plans) is amended by redesignating subsections (h) and
			 (i) as subsections (i) and (j), respectively, and by inserting after subsection
			 (g) the following:
				
					(h)Carryforwards or
				payments of certain unused health benefits
						(1)In
				generalFor purposes of this title, a plan or other arrangement
				shall not fail to be treated as a cafeteria plan solely because qualified
				benefits under such plan include a health flexible spending arrangement under
				which not more than $500 of unused health benefits may be—
							(A)carried forward to
				the succeeding plan year of such health flexible spending arrangement,
				or
							(B)paid to or on
				behalf of an employee as compensation as of the end of such plan year or upon
				the termination of, or failure to re-enroll in, such plan or
				arrangement.
							(2)Distribution of
				unused health benefits on behalf of employeeFor purposes of
				paragraph (1)(B), unused health benefits paid as compensation on behalf of an
				employee by the employer shall be—
							(A)includible in
				gross income and wages of the employee, whether or not a deduction for such
				payment is allowable under this title to the employee, and
							(B)excludable
				from—
								(i)gross income to
				the extent provided under section 402(e), 457(a) (with respect to contributions
				to an eligible deferred compensation plan (as defined in section 457(b)) of an
				eligible employer described in section 457(e)(1)(A)), or 220, and
								(ii)wages to the
				extent otherwise provided for amounts so excludable.
								(3)Health flexible
				spending arrangementFor purposes of this subsection, the term
				health flexible spending arrangement means a flexible spending
				arrangement (as defined in section 106(c)) that is a qualified benefit and only
				permits reimbursement for expenses for medical care (as defined in section
				213(d)(1)) (without regard to subparagraphs (C) and (D) thereof).
						(4)Unused health
				benefitsFor purposes of this subsection, the term unused
				health benefits means the excess of—
							(A)the maximum amount
				of reimbursement allowable during a plan year under a health flexible spending
				arrangement, over
							(B)the actual amount
				of reimbursement during such year under such
				arrangement.
							.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2007.
			4.Strengthening
			 Health Savings Accounts
			(a)Repeal of
			 requirement for coverage under high deductible health plan
				(1)In
			 generalSection 223 of the Internal Revenue Code of 1986
			 (relating to health savings accounts) is amended by striking subsections (a),
			 (b), and (c) and inserting the following:
					
						(a)Deduction
				allowedIn the case of an
				individual, there shall be allowed as a deduction for the taxable year an
				amount equal to the aggregate amount paid in cash during such taxable year by
				or on behalf of such individual to a health savings account of such
				individual.
						(b)Limitations
							(1)In
				generalThe amount allowable
				as a deduction to a taxpayer under subsection (a) for the taxable year shall
				not exceed $8,000 ($16,000 in the case of a joint return).
							(2)Coordination
				with other contributionsThe limitation which would (but for this
				paragraph) apply under this subsection to a taxpayer for any taxable year shall
				be reduced (but not below zero) by the sum of—
								(A)the aggregate
				amount paid for such taxable year to Archer MSAs of the taxpayer, and
								(B)the aggregate
				amount contributed to health savings accounts of the taxpayer which is
				excludable from the taxpayer’s gross income for such taxable year under section
				106(d) (and such amount shall not be allowed as a deduction under subsection
				(a)).
								(3)Denial of
				deduction to dependentsNo deduction shall be allowed under this
				section to any individual with respect to whom a deduction under section 151 is
				allowable to another taxpayer for a taxable year beginning in the calendar year
				in which such individual’s taxable year
				begins.
							.
				(2)Conforming
			 amendments
					(A)Section 223 of such Code is amended by
			 redesignating subsections (d), (e), (f), (g), and (h) as subsections (c), (d),
			 (e), (f), and (g), respectively.
					(B)Section 223(f) of
			 such Code (as redesignated by subparagraph (A)) is amended to read as
			 follows:
						
							(f)Cost-of-living
				adjustment
								(1)In
				generalIn the case of any taxable year beginning in a calendar
				year after 2008, each dollar amount in subsection (b)(1) shall be increased by
				an amount equal to—
									(A)such dollar amount,
				multiplied by
									(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which such
				taxable year begins, determined by substituting calendar year
				2007 for calendar year 1992 in subparagraph (B)
				thereof.
									(2)RoundingIf
				any increase under paragraph (1) is not a multiple of $50, such increase shall
				be rounded to the nearest multiple of
				$50.
								.
					(C)Section
			 26(b)(2)(S) of such Code is amended by striking section
			 223(f)(4) and inserting section 223(e)(4).
					(D)Each of the
			 following sections of such Code is amended by striking section
			 223(d) and inserting section 223(c):
						(i)Section
			 35(g)(3).
						(ii)Section
			 106(d)(1).
						(iii)Section
			 220(f)(5)(A).
						(iv)Section
			 848(e)(1)(B)(v).
						(v)Section
			 4973(a)(5).
						(vi)Section
			 4973(g).
						(vii)Section
			 4975(c)(6).
						(viii)Section
			 4975(e)(1)(E).
						(ix)Section
			 6051(a)(12).
						(E)Section 4973(g) of
			 such Code is amended—
						(i)in
			 paragraph (1) by striking section 223(f)(5) and inserting
			 section 223(e)(5),
						(ii)in paragraph (2)(A) by striking
			 section 223(f)(2) and inserting section
			 223(e)(2), and
						(iii)in the matter following paragraph (2) by
			 striking section 223(f)(3) and inserting section
			 223(e)(3).
						(F)Section 4975(c)(6)
			 of such Code is amended by striking section 223(e)(2) and
			 inserting section 223(d)(2).
					(G)Section
			 6693(a)(2)(C) of such Code is amended by striking section 223(h)
			 and inserting section 223(g).
					(b)Deduction
			 allowed for premium payments for high deductible policiesSection 223(c)(2)(C) of such Code (as
			 amended by subsection (a)) is amended by striking or at the end
			 of clause (iii), by striking the period at the end of clause (iv) and inserting
			 , or, and by inserting after clause (iv) the following new
			 clause:
				
					(v)a
				high deductible health
				plan.
					.
			(c)Purchase of
			 Medigap policies permittedClause (iv) of section 223(c)(2)(C) of
			 such Code (as amended by this section) is amended by striking other
			 than and inserting , including.
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2007.
			5.Repeal of 7.5
			 percent threshold on deduction for medical expenses
			(a)In
			 generalSubsection (a) of
			 section 213 of the Internal Revenue Code of 1986 (relating to deduction for
			 medical expenses) is amended by striking to the extent that such
			 expenses exceed 7.5 percent of adjusted gross income.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
